Citation Nr: 9917459	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-06 450	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbus, 
South Carolina.


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently rated at 10 percent disabling.

2.  Entitlement to an increased rating for a postoperative 
right ankle disability, currently rated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1988 to August 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted a 10 percent rating for postoperative right ankle 
disability and a 10 percent evaluation for a right knee 
disability, effective July 2, 1997.  A noncompensable 
evaluation had previously been in effect for each disability 
except a temporary total rating under 38 C.F.R. § 4.30 had 
previously been granted for the right ankle from September 
15, 1997 through October 31, 1997.  The veteran's notice of 
disagreement was received in February 1998.  A statement of 
the case was mailed to the veteran in February 1998.  The 
veteran's substantive appeal was received in April 1998.  


REMAND

The veteran asserts that her residuals of her post operative 
a right ankle injury and her right knee disability are more 
disabling than are currently represented by their respective 
10 percent ratings.  The veteran contends that the residuals 
of her right ankle injury and her knee disability cause 
severe limitation of motion due to extreme throbbing pain and 
are also productive of instability.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has stated that the 
duty to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that in the consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
expounded on the evidence required for a full evaluation of 
orthopedic disabilities.  In the DeLuca case, the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating increased rating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 , should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

With regard to the residuals of the veteran's right ankle 
injury, the Board notes that the veteran was afforded a VA 
examination in October 1997.  At that time, the examiner 
noted the right ankle range of motion was as follows:  
Dorsiflexion 15 degrees, with pain -5 degrees.  Plantar 
flexion 35 degrees, with pain -10 degrees.  The examiner 
noted that there was limited range of motion of the right 
ankle due to pain, and that there is full range of motion of 
the left ankle.  The veteran is rated based on limitation of 
motion of the right ankle under Diagnostic Code (DC) 5271.  
That code provides for a 10 percent rating if the limitation 
of motion is found to be moderate, and a 20 percent rating is 
warranted if the limitation of motion is found to be marked.  
The Board notes that the examiner did not opine as to the 
level of severity of the veteran's limitation of motion 
necessary to rate the veteran's disability under DC 5271.  As 
such, the veteran's right ankle should be reexamined to 
determine if limitation of motion of her right ankle is 
marked or moderate.  In considering this matter on appeal the 
Board is required to base its decisions on independent 
medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In addition, the examiner should 
examine the veteran's right ankle in accordance with the 
directives of DeLuca.

The Board notes that the veteran's right knee disability is 
currently rated as 10 percent disabling under the DC 5257, 
which covers other knee impairments, specifically recurrent 
subluxation or lateral instability.  The veteran's 
representative, in November 1998, asserted that arthritis had 
also been diagnosed in the knee and pursuant to an opinion of 
the General Counsel (VAOPGCPREC 23-97), which held that a 
claimant who has arthritis and subluxation/instability due to 
service-connected knee disability may be rated separately 
based on limitation of motion and lateral instability and 
subluxation, the appellant is entitled to a separate rating 
for the arthritis.  

In light of the foregoing, the examiner should also assess 
the veteran's service-connected right knee disability.  
Specifically, the examiner should ascertain the current level 
of functional impairment of the right knee due to lateral 
instability and recurrent subluxation.  Specifically, the 
examiner should identify whether the veteran has lateral 
instability and subluxation of the right knee, and, if so, if 
that instability and/or subluxation is slight, moderate or 
severe.  In addition, the examiner should determine whether 
or not the veteran currently demonstrates arthritis and has 
limitation of motion of the right knee  or pain.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1. The RO should obtain any VA treatment 
records of the veteran for her right 
ankle and right knee disabilities, which 
are not currently in the claims file, and 
add them to the claims file.

2. The RO should provide the veteran with 
the provisions of 38 C.F.R. 
§ 3.655(1998).

3. The veteran should be afforded a VA 
examination to determine the nature and 
extent of all current disabilities of the 
right ankle and right knee.  The claims 
file should be made available to the 
examiner prior to the examination.  The 
RO should provide the examiner with the 
criteria of DC 5257 and the examiner 
should state the findings in relationship 
to that code.  Then the examiner should 
state whether the veteran has arthritis 
of the knee and, if so, whether it causes 
limitation of motion or pain and to what 
extent.  The RO should provide the 
examiner with the criteria of DC 5271 and 
the examiner should state the findings in 
regard to the limitation of motion of the 
right ankle in relationship to that code.  
The examiner should be asked to determine 
whether the right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right ankle 
is used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

4. The RO should readjudicate the 
veteran's claim for entitlement to 
increased ratings for a service-connected 
right knee disability and for service-
connected residuals of a right ankle 
injury, taking into consideration all 
applicable diagnostic codes.  The RO 
should review and take into consideration 
the directives of DeLuca and the General 
Counsel Opinion 23-97 (July 1, 1997).  If 
the action taken is adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  She should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

No action is required of the veteran until further notice, 
but she may furnish additional evidence and argument while 
the case is in remand status.  The Board expresses no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case pending completion of 
the requested development.



			______________________________
				    E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



